 In the Matter of THEHARTFORD COURANT COMPANYandHARTFORDPRINTING PRESSMEN&ASSISTANTS'UNION No. '83, AFFILIATED WITHPRINTING PRESSMEN&ASSISTANTS'UNION OF NORTH AMERICA(A. F. L. )Case No.1-C-4460.Decided October 15,19.15Mr. Robert E. Greene,for the Board.Day, Berry cfi Howard,byMr. Cyril Coleman,of Hartford, Conn.,for the respondent.Mr. Anthony J. DeAndrade,of Boston,Mass.,for the Union.Mr. Robert Silagi,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a charge filed by Hartford Printing Pressmen & Assistants'Union No. 83, affiliated with Printing Pressmen & Assistants' Unionof North America (A. F. L.), herein called the Union, the NationalLabor Relations Board, herein called the Board, by its RegionalDirector for the First Region (Boston, Massachusetts), issued itscomplaint dated November 22, 1944, against The Hartford CourantCownpany,.herein called the respondent, alleging that the respondenthad engaged and was engaging in unfair labor practices within themeaning of Section 8 (1) and (5) and Section 2 (6) and '(7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint, together .with notice of hearing thereon,were duly served upon the respondent and the Union.With respect to, the unfair labor practices, the complaint alleged(1) that from on or about July 11, 1944, the respondent refused to-bargain collectively with the Union as the duly designated repre-sentative of the employees of the respondent in an appropriate unit;and (2) that from on or about June 13, 1944, the respondent inter-fered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act (a) by inquiring of itsemployees their reasons for joining the Union and stating to them04 N. L. R. B., No. 35.213 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat they were foolish to join and would'receive no benefits therefrom;(b) by threatening its employees with diminution of earnings and lossof pension rights and sick benefits if the Union were successful in anelection to be conducted by the Board on August 18, 1944; (c) by,offering its employees increases in pay if they did not join the Unionand would vote-against it at the election; (d) by granting promotionsand wage increases to employees in consideration of their withdrawalfrom membership in the Union; and (e), by attempting to have cer-tain persons not in the employ of the respondent approach its em-ployees for, the purpose of discouragingthem from becoming or,rein "lining members of the Union.The respondent did not file an answer to the complaint.Pursuant to notice, a hearing was held before Walter Wilbur, theTrial Examiner duly designated by the Chief TrialExaminer, atHartford, Connecticut,- on Januaiy, 4, 5, and. 6, 1945.The- Boardand the respondent were represented by counsel, and the Union by aninternational representative.All parties participated in the hearingand, were given full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.Atthe close of the hearing, counsel for the Board moved to conform thepleadings to the proof with, respect to formal matters.The motionwas granted.During the course of the hearing the Trial Examinermade various rulings on motions and on objections to the-admissionof evidence.The Board has reviewed the rulings and finds that noprejudicial error was committed.The rulings are hereby affirmed.On April 24,1945, the Trial Examiner issued his Intermediate Re-port. copies of which'were duly served upon the parties.He foundthat the respondent had engaged in and was engaging in unfair laborpractices within the meaning of Section 8 (1) and (5) and Section2 (6) and(7) of the Act,and recommended that the respondent ceaseand desist from the unfair labor practices found, and take certainaffirmative action designed to effectuate the policies of the Act.Healso recommended that the complaint be dismissed insofar as it allegedviolation of Section 8 (1) of the Act by the particulars set forth as2 (b), (c), and(d), above.Thereafter,the respondent filed exceptionsto the.Intermediate-Report and a supporting brief.Neither counselfor the Board nor the Union filed exceptions to the Intermediate Re-.port.Oral argument before the Board in Washington, D. C., was notrequested, and none was held.The Board has considered the entire record,including the brief andthe exceptions filed by the respondent,and finds that the exceptions.have merit.Upon the entire-record in the case, the Board makes the following : THE HARIFORD COURANT COMPANY,215'FINDINGSOF FACTI.THE BUSINESS OF THE RESPONDENTThee respondent, a Connecticut corporation, having its principaloffice and place of business in Hartford, Connecticut, is engaged inthe business of printing and publishing a daily newspaper knownas "The Hartford Courant." In the year ending June 30;'1944-7 the,net` paid circulation of the' daily edition of The Hartford Couranttotaled 45845 copies, of which approximately 3 percent was soldoutside the, State of Connecticut.The'net paid circulation of theSunday edition of The Hartford Courant for the same period totaled81,022 copies, of 'which approximately 2 percent was sold.outside theState'of Connecticut. 'In 1943, the respondent purchased rdw mate-rials, consisting of newsprint, machinery, type, stereotype metal, ink,and office equipment valued at aboi.it $200,000.' A substantial part ofthese raw'materials was purchased' outsi de the State of Connecticut andThetotal advertising in The Hartford Courant for the year 1943 exceededadvertising placed with,the respondent by advertisers located outsidethe State of Connecticut.The respondent is a member of-the Asso-ciated Press and purchases the news service of the North AmericanNewspaper. Alliance.Of the news regularly printed in The HartfordCourant, the respondent receives approximately 15 percent from theseservices.The respondent also furnishes news to, the Associated Presswhich distributes by wire such portion of this news as'it desires to re-cipients outside the State of- Connecticut.The respondent subscribes.to, and regularly receives at its plant in Hartford,.Con ecticut, newsfeatures, photographs, and related material from news feature andphotographic,sprvice agencies located outside the State of Connecticut.H. THE ORGANIZATION INVOLVEDHartford' Printing Pressmen & Assistants' Union is a labor or-ganization affiliated with the -International Printing Pressmen &Assistants' Union of North America (A. F. L)., admitting to mem-bership employees of the respondent.III.THE ALLEGED UNFAIR LABOR PRACTICESA.-,The, alleged.interferenee, restraint, and coercion1.Chronology of, events'During the early part of June 1944, the Union inaugurated,a cam-,paign to organize the pressmen. It succeded in .obtaining applica- 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions for membership in the Union from 11 of the 14 employeeseligible for membership.On July 11, 1944, the Union advised therespondent that it represented a majority of the pressmen and re-quested a conference for the purpose of bargaining collectively.Therespondent replied by suggesting that a Board election be conductedto determine the question of representation.Thereafter, on August1, 1944, the Union filed with the First Regional Office of the Board apetition for certification of representatives and, on August 8, 1944,the Union entered into a consent election agreement with the re-spondent, which provided that the appropriate' unit for collectivebargaining should consist of "All, employees of the Press RoomDepartment except for the fly boys." 1The election, held on August18, 1944, was not determinative because, of a total of 14 ballots cast,7 were in favor of the Union and 7 were opposed. Five days later,the Union filed objections to the election based upon certain allegedacts of unfair labor practice committed by the respondent prior tothe election, acts which generally correspond with the unfair laborpractices' alleged in the complaint herein.On November 21, theRegional Director for the First Region issued his report in whichhe sustained the objections to the election, declared the election' nulland void, and vacated the results thereof.The complaint- in theinstant case was issued olrthe following day.2.The statements made by Fred Salzer to Alfred SimpsonA few weeks prior to the election of August 18, Alfred Simpson,an 18-year-old boy who was employed part time in thepressroomas a flyboy visited the office of Fred Salzer.2 Simpson testified thathe was told by Salzer that he had heard that Simpson had eitherjoinedror intended to join the Union; and Salzer then advised Simp-son that he would be wasting his money by joining the. Unionbecausethe Union would be of little value to him in view of the fact that hewas only a part-time worker.. ' Salzer admitted the substance of thisconversation.Salzer testified that it was the respondent's policy tomaintain strict neutrality on all labor matters.'He further testifiedthat he had observed this policy at all times with the exception ofhis conversation with Simpson. In this, Salzer is supported by the'As of the datethat the bargaining request was made,the pressroom employees weresubdivided as follows:1 foreman,1 assistant foreman,12 pressmen,and 2 fly boys Inaccordance with the custom of the printing industry,supervisory employees were included,in the bargaining unit.At the request of the Union,fly boys were excluded from the unitIn his Intermediate Report the Trial Examiner found that the unit,as described in theconsent election agreement,was appropriate for the purposes of collective bargaining.2The respondent admits' that Foreman Salzer has authority;to hire and dischargepressmen.ISalzer testified that he had been advised of this policy several years before by the thenpresident of the respondentThe, record,however,does not show that this policy wascommunicated to non-supervisory employees. THE HARTFORDCOURANT COMPANY217record, so far as appears.The reason thatliehad given Simpsonthis advice, accordingto Salzer, was'because of Simpson's_ extremeyouth and the fact thathe was a part-time employee.Under the terms of the consent-election agreement, Salzer and Simp-son were, respectively, included and excluded from the bargaining unit.The respondent contends, among other things, thatSalzer was en-titled to express" his views with respectto self-organization of em-ployees, particularly in view of the fact thathe was amember of thebargaining unit.In a recentcase involving the printing industry,4we were con-fronted with the problem of employer liability for coercivestatementsmade by supervisors who were part of the bargaining unit.We thenstated, in pertinent part, "... the foreman in their capacity of mem-bers of the bargaining unit had the same freedom of action as all otheremployees with respect to joining or not joining unions andexpressingtheir opinions on the subject.Consequently, the liability of the re-spondent for the anti-union statementsand conduct of theforemenstems, not from their foreman status as such, but from the fact that,as the record establishes, the respondent encouraged,' authorized, orratified their activities or acted in suchmanner as tolead the em-ployees reasonably to believe that the foremen were actingfor and onbehalf of management." Inasmuch as the instant record, as herein-after set forth, does not show that the respondent encouraged, author-ized, or ratified Salzer's statement, or that the respondent acted in anymarineras to lead the employees reasonably to believe that Salzeracted for and on behalf of management, we find that the respondentdid not violate Section 8 (1) of the Act by Salzer's statements toSimpson.'3.The statements made by Andrew Patrizzi to Ernest Stevens, Philip'Opinsky, and othersPressman Stevens testified, without contradiction, that about a weekbefore the election, he saw Patrizzi, superintendent of themailingroom, in his office, and that Patrizzi told Stevens, "The Union willnever get you anything.The Courant can give you anything that theUnion can. . . . The Union never will be any good down there any-way because the Courant will never grant you a closed shop."Pressman Philip Opinsky testified, without contradiction, to numer-ous conversations between Patrizzi and various pressmen in Opinsky'spresence.These conversations took place both before and after theelection iii the respondent's shop or in a restaurant where the em-ployees commonly gathered.The substance, of Patrizzi'sremarks."Matter of RR DonnelleyandSonsCompany.60 N L R B 635 1, 1218DECISIONS. OF, NATIONALLABOR 'RELATIONS BOARDwas that, the Union,although generally. "a good thing,"was no goodfor'the pressmen;because."._,yon can't do'anything,the Courant.. ^. 1., ,,,.will not give a closed shop .. the Courant is going to fight it to 'theend, ... all they [the management]want,to do is drag it,out andthe fellows will get disgusted. . ."The respondent contends that Patrizzi's statements should not beattributed to it becau'se_he exercised no, control over the pressmen.,The respondent further contends that Patrizzi's statements are priv-ileged because it has not encouraged,authorized, or ratified them.Weagree with this contention.Even though the Union made no attemptto organize,the eniployees,in the mailing-room, had it or another uniondone so, even under the rule in theMaryland D7Vdoclecase,e.the fore-man, of-mailers would have been includedwithinan appropriatebargaining unit of,mailers.The situation then is essentially the sameas the one in which the foreman of pressmen voiced his, opinion onunion matters to his subordinate.We therefore find that the respondent, by, the expressions, of Patrizzi,did notviolate Section 8 (1) ofthe Act.-4.Other'alleged acts of interference,restrailit,and' coercion,At the hearing counsel for the Board introduced evidence to sustainallegations of the complaint'that the respondent had violated Section8 (1;) of the Act (1)by threatening its employees with diminution ofearnings and loss of pension rights and sick benefits if the Union weresuccessful in the election of August 18, 1944;(2) by offering its em,ployees increases,in pay if they did not join the Union and, votedagainst it at the election;and (3)by granting promotions and wageincreases twits employees, in consideration of their withdrawal frommembership in the Union. In his Intermediate Report, the TrialExaminer found that the allegations were not supported by 'credibletestimony.In view of the fact that neither the Union,nor counsel forthe Board filed'any exceptions to the Intermediate Report, we shalladopt such findings of the Trial Examiner without setting forth inintroduced to sustain the,allegation of the complaint that the respond-ent attempted to have certain persons not employed by it approach thepressmen for the purpose of discouraging them from becoming orremaining members of the Union.We therefore find that the respond-ent did not interfere with,restrain,or coerce its employees in the exer-cise of the rights guaranteediunder Section 7 of the Act by any actsor statements hereinabove referred to in this paragraph.6 The record shows that Patrizzi was a supervisory employee in charge-of the respondent'smailers and that his authority to hire and discharge was limited to the mailing department.No special significance is attached to Patrizzi's title of "Superintendent"We find thathis authority is on it par with that of Fred Salzer.'6Matter of Maryland I)rydock Company,49 N L It B 733 THE HARTFORD COURANT COMPANY219B. The alleged refusal to bargainAs stated above, on July 11, the Union claimed to represent 11 ofthe 14 'employees within the respondent's pressroom.When the re-spondent suggested that the question as, to representation be deter-mined by an election, the Union filed 4 ,petition for certification ofrepresentatives.Thereafter, pursuant to a consent-election agree;ment, an election was held among all the employees of the respondent'spressroom except fly boys.The election failed to establish that theUnion was the majority representative of such employees. Thereafter,the Union filed charges alleging in effect that the respondent hadengaged in unfair labor, practices which destroyed the Union's major=ity.Inasmuch as we have found that the respondent did not violateSection 8 (1) of the Act as alleged in the complaint, we find that therespondent is not responsible for any defection from the Union's ranks.In view of the fact that the election did not affirmatively establish thatthe Union represented a majority of the pressmen, the respondent wasunder no obligation to bargain with the Union.We find, therefore,that the respondent; by refusing to bargain collectively with the Unionon July 11, 1944, and thereafter,, did not engage in, any unfair laborpractice Within the meaning of Section 8 (5) of the Act.Since the evidence does not sustain any allegation of the complaint,we shall dismiss the complaint in its entirety.Upon the entire record'in the case, the Board makes the following:CO\ CLUSZONS OF LAW1.Hartford Printing Pressmen & Assistants' Union No. 83, affiliatedwith Printing' Pressmen & Assistants' Union of North America(A. F. L.), is-a labor organization, within the meaning of Section 2(5) of the Act.'2.The operations of the respondent, The Hartford Courant Com-pany, Hartford, Connecticut, occur in commerce, within the' meaningof Section 2 (6) and (7) of the Act. '3.The respondent has not engaged in unfair labor practices withinthe meaning of Section 8 (1) and (5) of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the com-plannt against The Hartford Courant Company be,, and, it hereby is,^dismissed.CHAIRMAN HERzOG took no part in the consideration of the aboveDecision and Order.I